DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on Feb 15th 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-19 and 24-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Feb 15th 2022.
Applicant states that claims 3, 6, and 10 are also generic.
Examiner agrees claim 3 is generic.
Examiner agrees claim 6 is also generic.
Examiner disagrees claim 10 is generic, since it does not appear the unelected species has a strike plate alignment housing that would meet this limitation.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 10, 12, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 6, claim 6 recites the limitation "the guide axis" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination it is assumed to read “a guide axis”.
In regards to claim 10, “the strike plate alignment housing being positioned farther from the lock axis the strike plate cover” is indefinite because it is unclear how the relationship between the strike plate alignment housing and the strike plate cover is intended to be further limited by this claim.
For the purposes of examination it is assumed to read “the strike plate alignment housing being positioned farther from the lock axis than the strike plate cover”.
In regards to claim 12, claim 12 recites the limitation "the lock axis" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, it is assumed to read “a lock axis”.
In regards to claim 23, claim 23 recites the limitation "the lock axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, it is assumed to read “a lock axis”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claim(s) 1-6, 11, 16, and 23 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Luker US 20040207210 A1 (herinafter Luker).
In regards to claim 1, Luker teaches a lock assembly (fig 1) comprising: a lock mechanism (fig 1) including a lock bolt (what the roller of 2 rotates around, see para 18) between an unlocked orientation (fig 2) and a locked orientation (fig 1), the lock bolt being fully concealed when in the locked orientation (as it is hidden by the guide 2); a guide (2) carried by the lock bolt as the lock bolt transitions between the unlocked orientation and locked orientation (See fig 1 and 2); a strike plate (15) including a strike plate opening (16) through which the lock bolt passes when transitioning from the unlocked orientation to the locked orientation (para 18), the lock bolt traveling both perpendicular to and parallel to the strike plate when transitioning from the unlocked orientation to the locked orientation (See fig 1 and 2, since the bolt rotates it has two components of movement; one parallel and one adjacent); and an alignment track (walls of the opening) engageable with the guide for laterally aligning the lock bolt within the strike plate opening in a direction generally orthogonal to a plane in which the lock bolt travels when transitioning from the unlocked orientation to the locked orientation (para 18).  
In regards to claim 2, Luker teaches the lock assembly of claim 1, wherein the alignment track is generally U-shaped (See fig 3, curve of 18).  
In regards to claim 3, Luker teaches the lock assembly of claim 2, wherein the U-shape is wider proximate a mouth of the U-shape through which the guide enters the U-shape when the lock bolt transitions from the unlocked orientation to the locked orientation than at a bottom of the U-shape where the guide sits when the lock bolt is in the locked orientation (See fig 3 and para 18).  
In regards to claim 4, Luker teaches the lock assembly of claim 1, wherein the guide is a roller that rotates about a guide axis (para 18 and see reference image 1).  

    PNG
    media_image1.png
    419
    401
    media_image1.png
    Greyscale

Reference image 1
In regards to claim 5, Luker teaches the lock assembly of claim 4, wherein the guide is axially movable parallel to the guide axis (When the roller is installed on the bolt).  
In regards to claim 11, Luker teaches the lock assembly of claim 1, wherein the strike plate opening has an enlarged portion and a narrowed portion (See fig 3), the enlarged portion is offset from the narrowed portion (See fig 3), the lock bolt resting in the narrowed portion when the lock bolt is in the locked orientation (para 18), the guide passing through the enlarged portion before the lock bolt enters the narrowed portion when the lock bolt transitions from the unlocked orientation to the locked orientation (para 18).  
In regards to claim 16, Luker teaches the lock assembly of claim 1, wherein the alignment track defines the strike plate opening (See fig 3).
In regards to claim 23, Luker teaches a method of operating a lock assembly of claim 1 comprising: pivoting the lock bolt about the lock axis (axis of 3) to transition the lock bolt from the unlocked orientation and the locked orientation (See fig 1 and fig 2); passing the guide through the 

*** Below is a seperate interpretation of claim 1 under Luker for claims 6 only (Change from previous is in bold).
In regards to claim 1, Luker teaches a lock assembly (fig 1) comprising: a lock mechanism (fig 1) including a lock bolt (what the roller of 2 rotates around, see para 18) between an unlocked orientation (fig 2) and a locked orientation (fig 1), the lock bolt being fully concealed when in the locked orientation (as it is hidden by the guide 2); a guide (7) carried by the lock bolt (Within the groove 8) as the lock bolt transitions between the unlocked orientation and locked orientation (See fig 1 and 2); a strike plate (15) including a strike plate opening (16) through which the lock bolt passes when transitioning from the unlocked orientation to the locked orientation (para 18), the lock bolt traveling both perpendicular to and parallel to the strike plate when transitioning from the unlocked orientation to the locked orientation (See fig 1 and 2, since the bolt rotates it has two components of movement; one parallel and one adjacent); and an alignment track (5) engageable with the guide for laterally aligning the lock bolt within the strike plate opening in a direction generally orthogonal to a plane in which the lock bolt travels when transitioning from the unlocked orientation to the locked orientation (See reference image 2).

    PNG
    media_image2.png
    600
    931
    media_image2.png
    Greyscale

Reference image 2
In regards to claim 6, Luker teaches the lock assembly of claim 1, wherein the guide is axially spring biased along the guide axis (para 3 of background and para 16 of detailed description).  

Claim(s) 1, 8-10, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roland et al. DE 102006000280 A1 (hereinafter Roland).
In regards to claim 1, Roland teaches a lock assembly (abstract) comprising: a lock mechanism (fig 4) including a lock bolt (10) between an unlocked orientation and a locked orientation (abstract), the lock bolt being fully concealed when in the locked orientation (See fig 1, the bolt would be fully concealed by the frame); a guide (18) carried by the lock bolt as the lock bolt transitions between the unlocked orientation and locked orientation (as it is attached, see fig 3 and 4); a strike plate (17) including a strike plate opening (hole of 17 see fig 3) through which the lock bolt passes when transitioning from the unlocked orientation to the locked orientation (See fig 3), the lock bolt traveling 
In regards to claim 8, Roland teaches the lock assembly of claim 1, wherein the lock mechanism is mountable to a door (title) and the strike plate is mountable to an object (frame in title) to which the door is to be selectively maintained in closed state relative thereto when the lock bolt is in the locked orientation and extended through the strike plate opening (fig 3 and para 27).  
In regards to claim 9, Roland teaches the lock assembly of claim 8, wherein when the door is in the closed state and the lock bolt is in the locked orientation, the alignment track is axially spaced, at least in part, from a portion of the strike plate defining the strike plate opening along a longitudinal axis defined by the lock bolt (See fig 3, surface of 19 is spaced by the rest of the ramp).  
In regards to claim 10, Roland teaches the lock assembly of claim 9, wherein the portion of the strike plate defining the strike plate opening is a strike plate cover (See fig 3, 17) and the alignment track is provided by a strike plate alignment housing, the strike plate alignment housing being positioned farther from the lock axis the strike plate cover (See fig 3).  
In regards to claim 13, Luker teaches the lock assembly of claim 1, wherein the alignment track is arched (See fig 3).  
In regards to claim 14, Luker teaches the lock assembly of claim 13, wherein: the guide travels along an arcuate path (See fig 4, arcuate path caused by the ramp) when the lock bolt transitions from the unlocked orientation to the locked orientation (para 13); the arch of the alignment track substantially matches the arcuate path traveled by the guide when the lock bolt transitions from the .  

Claim Rejections - 35 USC § 103
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Luker in view of himself.
In regards to claim 20, Luker teaches a door arrangement comprising (abstract): a door having a lock case (1); an object to which the door can be fixed in a closed state relative thereto (the frame in the abstract); a lock assembly of claim 1 (See Luker’s 102 rejection of claim 1), wherein: the lock mechanism is mounted to the frame and operably connected to the lock case for actuation of the lock bolt between the unlocked orientation and the locked orientation by operation of an actuator (4) of the lock case (See fig 1 and 2); the strike plate is mounted to the door; and the lock mechanism and strike plate engaging when the lock bolt is in the locked orientation to fix the door in the closed state relative to the object (abstract).  
	However, Luker does not teach the strike plate is mounted to the object and the lock mechanism is mounted to the door. He teaches the opposite, where the strike plate is mounted to the door and the lock mechanism is mounted to the object.
	It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have reversed the lock mechanism and striker, in order to decrease the installation hole size in the frame, as it has been held that mere reversal of parts is a case for obviousness (See MPEP 2144.04 VI. A).
In regards to claim 21, Luker as modified teaches the door arrangement of claim 20, wherein the lock bolt extends laterally outward beyond an edge of the door when in the locked orientation (fig 1).  
In regards to claim 22, Luker as modified teaches the door arrangement of claim 20, wherein the lock bolt is fully concealed within the door when in the unlocked orientation (see fig 2).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Luker in view of Castalid FR 2131119 A5 (hereinafter Castalid).
In regards to claim 12, Luker teaches the lock assembly of claim 1, further comprising a linearly actuatable worm gear (5); wherein: the lock bolt is part of a pivoting lock (See fig 1 and 2) that includes a follower gear (7) the actuation of the worm gear causes the pivoting lock to rotate about the lock axis (3) to drive the lock bolt between the unlocked and locked orientations (See fig 1 and 2).  
	However, Luker does not teach a linearly actuatable gear rack including a first set of teeth or a pinion gear including a second set of teeth that engages the first set of teeth. Luker teaches a different actuation method that achieves the same pivoting result.
Castalid teaches a lock assembly (See fig 1), further comprising a linearly actuatable gear rack (6) including a first set of teeth (See fig 2); wherein: the lock bolt (C) is part of a pivoting lock (See fig 1) that includes a pinion gear (5) including a second set of teeth that engages the first set of teeth (See fig 1); the linear actuation of the gear rack causes the pivoting lock to rotate about the lock axis to drive the lock bolt between the unlocked and locked orientations (See fig 1 and 2).  
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Luker’s transmission mechanism with Castalid’s in order to improve simplicity and reduce the price of Luker’s door lock (First paragraph of Castalid).
Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2004455451 Y1 (hereinafter '451) in view of Castalid.
In regards to claim 1, ‘451 teaches a lock assembly (Abstract) comprising: a lock mechanism (See fig 2) including a lock bolt (14) between an unlocked orientation (abstract) and a locked orientation (abstract); a guide (141) carried by the lock bolt as the lock bolt transitions between the unlocked 
However ‘451 does not explicitly teach the lock bolt being fully concealed when in the locked orientation.
Castalid teaches a similar device that is concealed in the locked orientation (See fig 2).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have adjusted ‘451 so the bolt was concealed in the locked orientation, to improve security and aesthetics.
In regards to claim 13, ‘451 teaches the lock assembly of claim 1, wherein the alignment track is arched (See fig 2).  
In regards to claim 14, ‘451 teaches the lock assembly of claim 13, wherein: the guide travels along an arcuate path when the lock bolt transitions from the unlocked orientation to the locked orientation (abstract and see fig 2); the arch of the alignment track substantially matches the arcuate path traveled by the guide when the lock bolt transitions from the unlocked state to the locked state while passing through the strike plate opening (paragraph 3 of background in EPO translation “The bolt 14 is characterized in that a lower portion of the head 141 is formed in a gentle arcuate shape.”).  
Claims 4, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘451 in view of Castalid as applied to claims 1 and 13-14 above, and further in view of Luker.

In regards to claim 4, ‘451 teaches the lock assembly of claim 1.
However ‘451 does not teach wherein the guide is a roller that rotates about a guide axis. 
Luker teaches a similar device where the guide is a roller (Luker para 18).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have make the guide in ‘451 a roller in order to reduce friction.

In regards to claim 7, ‘451 as modified teaches the lock assembly of claim 4, wherein the guide includes a groove (See reference image 1) in the outer periphery thereof that receives at least a portion of the alignment track when the lock bolt transitions from the unlocked orientation to the locked orientation (abstract).  

    PNG
    media_image3.png
    345
    333
    media_image3.png
    Greyscale

Reference image 3
In regards to claim 15, ‘451 teaches the lock assembly of claim 14,
However ‘451 does not teach wherein: the guide is axially movable relative to the lock bolt generally parallel to a longitudinal axis that is generally perpendicular to a lock axis about which the lock bolt rotates when transitioning between the unlocked orientation and the locked orientation;

It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have make the guide in ‘451 a roller in order to reduce friction.
‘451 as modified teaches the guide includes a groove (See Reference image 1) in the outer periphery thereof that receives at least a portion of the alignment track when the lock bolt transitions from the unlocked orientation to the locked orientation (abstract); the groove includes a tapered region that decreases in diameter when moving from a distal end of the guide towards a bottom of the groove (See fig 2) while also traveling towards the lock axis (See fig 2); and the tapered region axially orienting the guide relative to the alignment track along the longitudinal axis as the lock bolt is transitioned from the unlocked orientation to the locked orientation (abstract, and specification in general).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Amari et al. US 20140183881 A1 - teaches a pivoting roller bolt.
Per et al. SE 1750068 A1 – teaches a device that might read on some claims.
Milne et al. GB 2309996 A – teaches a similar curved slot.
Luker AU 777279 B2 – teaches another similar device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675